Citation Nr: 0122057	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  96-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

Entitlement to an evaluation in excess of 30 percent for the 
service-connected degenerative arthritis of the right knee 
with repeated osteotomies. 




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active duty for training from January 1961 to 
July 1961 and served on active duty from May 1963 to March 
1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in September 1997.  

The Board notes that the veteran initially filed his claim 
for an increased rating for the service-connected right knee 
disability in January 1995.  



REMAND

In a rating decision issued in September 2000, the RO 
assigned a temporary total evaluation based on the need for 
convalescence following surgery for the service-connected 
right knee disability commencing on March 22, 1996; a 30 
percent rating was assigned, effective on June 5, 1996.  

On June 20, 2000, the veteran underwent a total right knee 
replacement.  A temporary total evaluation was assigned, 
effective on June 20, 2000, based on surgical treatment 
requiring convalescence.  

A 100 percent rating was then assigned for the one-year 
period beginning on August 1, 2000, pursuant to 38 C.F.R. 
§ 4.71a, including Diagnostic Code 5055.  The decision 
assigning the 100 percent also noted that the 30 percent 
rating would be restored, effective on August 1, 2001.  

Unfortunately, as the issue of an increased rating for the 
period following the 100 percent rating is also part of this 
appeal and there is no evidence of the degree of disability 
following the total knee replacement, the case must once 
again be remanded to afford the veteran an examination in 
order to evaluate the current severity the service-connected 
disability.  

The VA examination must address the provisions of Diagnostic 
Code 5055 as well as the extent of the veteran's pain on 
motion pursuant to 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  When a medical examination 
report "does not contain sufficient detail," the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes."  Id.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should take the appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who have treated him for 
his service-connected right knee 
disability since June 2000.  Based on his 
response, the RO should obtain copies of 
all of the records from the identified 
treatment sources and associate them with 
the claims folder.

2.  The veteran should be afforded a 
special VA orthopedic examination to 
ascertain the current severity of the 
service-connected right knee.  All 
indicated testing, including range of 
motion studies, should be accomplished.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should report detailed findings and 
whether the veteran has chronic residuals 
consisting of severe painful motion or 
weakness in the knee.  The examiner 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the right knee 
exhibits weakened movement, excess 
fatigability or incoordination.  The 
veteran must be informed that requiring a 
claimant to report for an examination 
does not represent an impossible or 
onerous task.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




